Citation Nr: 1542666	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include atrial/interatrial septal defect, cardiomegaly (enlarged heart), and congestive heart failure, to include as secondary to diabetes mellitus, Type II.

2.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus, Type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) from a September 2006 RO denial.

In August 2011 and again in January 2015, the Board remanded the case for further action by the originating agency.  Some of the requested actions have been accomplished.  The case has been returned to the Board for further appellate action.

Following the issuance of the most recent Supplemental Statement of the Case in March 2015, the Veteran's attorney submitted additional relevant medical evidence in April 2015, without a waiver of initial RO review of this evidence.  The RO has not reviewed the new medical evidence in the context of a decision on the case.  However, as the matter must be remanded anyway, the RO will have the opportunity to do so.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that his Type II diabetes mellitus is due to Agent Orange exposure while stationed at Andersen Air Force Base in Guam, and that the other disabilities on appeal are secondary to diabetes.  In support of his claim, his attorney has submitted a printout (that was received in June 2011) of a webpage from the Department of Health and Human Services showing that dioxin (one of the toxins in Agent Orange and similar herbicides) was found at Andersen Air Force Base, Guam, although in isolated areas, including various landfills and a laundry.  The Veteran's service personnel records show that he was stationed at Andersen for about six months.  He was an administrative specialist, performing office work, presumably indoors, during this assignment.  

Upon careful review of the evidence, however, the Board notes another potential theory of entitlement.  Since the Veteran filed his claim in 2006, he has consistently maintained that his diabetes was diagnosed in 1978, i.e., within one year of his discharge from service.  When diabetes becomes manifest to a degree of 10 percent or more within one year from separation from service, diabetes will be presumed under law to have had its inception during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran was notified upon at least two occasions, in the 2006 RO denial, and again in the 2009 Statement of the Case, that he should submit medical evidence showing his initial diagnosis of diabetes.  He has not done so.  He has not identified his primary care physician or completed a release of information for medical records reflecting his initial diagnosis of diabetes.  However, he submitted medical evidence reflecting treatment by renal specialists, dated in 2002, which contains the names and addresses of two additional physicians who were also treating the Veteran at that time.  No records have been requested from these two physicians.  Thus, because VA is on notice of two additional treatment sources, the duty to assist the Veteran in developing his claim includes requesting that the Veteran complete the required information release form for these physicians, and any others the Veteran identifies.  

The duty to assist in this case also requires that the RO carefully review any records obtained for further clues as to the sources of the Veteran's medical care shortly after his discharge from service.  Any other identified records must be fully developed as well.

The Veteran and his attorney are reminded that, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes to fully develop his claim, he has a corresponding duty to assist by providing the requested information as to his medical care in 1978 and 1979.  Any information he can recall as to the physician(s) who initially diagnosed his diabetes is likely to help his case.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary releases from the Veteran, the RO should request all records pertaining to the Veteran from 1978 to the present from Dr. Harold Felter and from Dr. John P. Blackburn for inclusion in the claims file.  

IF the Veteran can provide any contact information for other medical care providers from 1978 to the present, or if other identifying information is obtained, the RO must request records from these providers as well.  

2.  AFTER obtaining all records pursuant to the above request, the RO should carefully review these records for information as to any other sources of the Veteran's medical care for diabetes, especially any provided shortly after his discharge from service.  IF additional sources of potentially relevant evidence are identified, then the RO should ask the Veteran to complete release forms so those records can be requested.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record to particularly include all evidence received since the March 2015 Supplemental Statement of the Case, performing any additional evidentiary development which may become apparent at this point.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

